DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered.

Status of the Application
Claims 1, 2, and 25-41 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 08/09/2021 are acknowledged.  Claims 25 and 27-30 remain withdrawn, as being drawn to an unelected invention or specie. Claims 38-41 are withdrawn based on original presentation. Claims under consideration in the instant office action are claims 1, 2, 26, and 31-37.
 Applicants' arguments, filed 08/09/2021, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Election/Restrictions
Newly submitted claims 38-41 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are drawn to nonelected species of additional active agents wherein itraconazole was elected on 03/23/2020.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25 and 27-30 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 26, and 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Podolsky (US 2003/0148949) in view of Kunin (US 9,155,915), Jitpraphai (US 2010/0226948), and Dellamary (US 7,871,598).
Rejection

Podolsky does not teach an ointment further comprising PEG-8 and PEG-75, water, Spiraea ulmaria flower extract, and zinc acetate.
Kunin is drawn towards anti-aging compositions with anti-irritant properties that can comprise anti-inflammatory agents such as spiraea ulmaria flower extract and a moisturizing complex (see abstract).  Kunin teaches that spiraea ulmaria flower extract can be formulated in an amount of 0.1 to 10.0% (col. 3, lines 37-55).  Kunin teaches such compositions further comprising water (col. 5, lines 1-4).
Jitpraphai is drawn towards compositions for the treatment of acne (see abstract).  Jitpraphai teaches such compositions comprising humectants including PEG-8, PEG-75, and propylene glycol, and astringents including zinc acetate (paragraphs 0040, 0047).
Dellamary is drawn towards power compositions comprising microparticles of active agents, including budenoside (claims 1, 10).  Dellamary teaches such powders can be applied in suspensions for vaginal or rectal delivery (col. 10, lines 28-38).

One of ordinary skill in the art would have been motivated to do so since such components are formulated for aiding anti-inflammatory and anti-acne effects, and one of ordinary skill in the art would have been motivated to do so since it is prima facie obvious to combine components known for the same purpose for their combined additive effects, with a reasonable expectation of success absent evidence of criticality of the particular formulation.  Additionally, “[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
	Therefore, it would have been prima facie obvious to combine PEG-8, PEG-75, propylene glycol, spiraea ulmaria flower extract, and zinc acetate in a formulation to treat acne and inflammation.
	It would have been obvious to one of ordinary skill in the art to administer budesonide in powder form since such a delivery system provides higher stability as taught by Dellamary (col. 1, lines 15-25), with a reasonable expectation of success absent evidence of criticality of the particular steps. 
Regarding the limitation in an amount between about 0.001 % and about 50% by weight of the topical composition, Podolsky teaches actives in an amount of 1%, 1.5 to 5%, and 4%, and as a consequence one of ordinary skill in the art would formulate other actives in similar amounts (paragraphs 0072, Examples 1-4).  Kunin teaches that spiraea ulmaria flower extract can be formulated in an amount of 0.1 to 10.0% (col. 3, lines 37-55).  Even though the range for dosages as taught by Podolsky and Kunin are not the same as the claimed dosages, Podolsky and Kunin does teach an overlapping range of dosages, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the dosages in order to increase the efficacy of the compositions.
	The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.
	Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.
Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1, 2, 26, and 31-37 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628  

/SAVITHA M RAO/Primary Examiner, Art Unit 1629